Holt, J.,

(dissenting.)

In October, 1878, Lawrence Broderick, of Preston county, W. Va., departed this life, leaving bis last will and testament duly proved and admitted to record, which is in the words and figures following.
“In the name of God, amen. I, Lawrence Broderick, of Preston county, in the state of West Virginia, being in perfect health of body, and of sound and disposing mind, memory and understanding, considering the certainty of death and the uncertainty of the time thereof, and being desirous to settle my worldly affairs, and thereby be better prepared to leave this world when it shall please God to call me hence, do therefore make and publish this, my last will and testament, in manner and form following, that is to say: First and principally, I commit my soul into the hands of Almighty God, and my body to the earth to be decently buried, at the discretion of my executor hereinafter mentioned. After my debts and funeral charges are paid, I devise and bequeath as follows: Item. I give and devise unto Michael Broderick, my brother, of Lonaconing, Allegheny county, state of Maryland, all that tract of land lying in the county of Preston aud state of West Virginia, on the waters of Raccoon creek, and bounded-as follows, to wit: Beginning at a small hickory; thence west 122 poles to aheap of stones; thence south 59 poles to a small gum, corner to the seven acre tract sold to Hugh Shay; then, with the line of said tract, east 20 poles to a small dogwood; then south 56 poles to a heap of stones; thence south 74 poles to a heap of stones; then, with Blackwood’s line, east 122 poles to a small beech; then north 190 poles to a small hickory, the place of beginning — containing one hundred and forty three acres of land, more or less — being the same tract of land which was conveyed to me by Abraham Horseman *631and wife by deed dated the fourth day of April, A. I). 1857, and recorded among the land records of said Preston county, in Book ÍTo. 13, page 357, and after the destruction of the court house recorded anew in Book 32, page 449 and 50— during his natural life, and upon his death I give and devise the said property to his two sons, John Brands Brod-erick and Stephen Broderick, their heirs and assigns, in fee simple forever. Item. I give and bequeath unto Martin Broderick, of Austin, Preston county, West Virginia, the sum of three hundred dollars. Item. I give and bequeath unto my nephew Michael Broderick, son of my brother John Broderick, the sum of two hundred dollar’s. And I desire and direct that if I do not die seised and possessed of sufficient available cash or money to pay the said specific bequests to the said Martin Broderick and my nephew Michael Broderick, then my said brother Michael may pay the said bequests, or the said described land shall be sold, and after paying said sums to said Martin and my said nephew Michael from the proceeds of said sale, I give and bequeath the balance to my said brother Michael Broderick. And I desire and direct that, if any portion of said balance remain undisposed of by him, or in his possession, at the time of his death, it shall be given to his two said sons, John Francis and Stephen. And I hereby direct and command that under no circumstances shall the said property be sold for a sum less than four thousand dollars. And if my said brother Michael can not pay the said sums to the said Martin and my nephew Michael, or if said sums áre not realized from my available cash at the date of my death, then the said sums of three hundred and two hundred dollars shall not be due and payable unto the said Martin and Michael, respectively, until the said sum of four thousand dollars can be realized from a sale of said described property. And I hereby constitute and appoint my said brother Michael Broderick to be the sole executor of this my last will and testament, revoking and annulling all former wills by me heretofore made, particularly the one dated September the 23d, 1872, ratifying this and none other to be my last will and testament. In testimony thereof I hereto set my hand and seal this fifteenth day of October, in the year of our *632Lord eighteen hundred aud seventy seven, at Lonaconing, Allegheny county, Maryland.
“LawreNce his X mark Broderick. [Seal.]”
By this will.of Lawrence Broderick, as well as by the law, were first to be paid his funeral expenses and his debts. He owned the Horseman tract of land of one hundred and forty three acres. The prime object of the testator’s bounty as to three thousand four hundred dollars worth of this land was his brother Michael,“and to this gift (or, perhaps, unexpressed payment) to the brother, the subordination of the bequest of three hundred dollars to Martin Broderick and of two hundred dollars to his nephew Michael Broderick is emphasized in language the most positive and commanding, and runs through the will persistently, from beginning to end. First, as to laud, his brother Michael was to take it for life, remainder in fee to Michael’s two sons, John Francis and Stephen. Then he gives unto Martin Broder-ick the sum of three hundred dollars, and to his nephew Michael Broderick the sum of two hundred dollars, to be paid after testator’s death out of the avaible cash or money, if he then have a sufficiency for that purpose; but if the testator should then, after the payment of debts, not have sufficient personal property for that purpose, then his brother Michael, if he can do so, is to keep the land (there being no occasion to sell) and pay these two legacies; or the land shall be sold, in the event, and only in the event, that it can be sold for four thousand dollars, at the least; aud, after paying out of the proceeds of such sale said bequests to Martin and the nephew Michael, he gives and bequeaths the balance to his brother Michael, the balance (now personalty) in absolute ownership (by construction of law;) but desires and directs that, if any poi’tion of said balance remain undis-posed of at the time of his death, it shall be given to the said two sons, John Francis and Stephen; but (he adds with emphasis:) “I hereby direct and command that under no circumstances shall the said property be sold for a sum less than four thousand dollars.” “Why? Because he still had in view his brother Michael as the prime object of his bounty, so far as the land was concerned, and to the extent *633of three thousand five hundred dollars worth, in priority to the two legacies in any contingency and under all circumstances, which intent might otherwise be thwarted, and then to make such priority plainer and stronger, and such subordination of the legacies more emphatic, he goes on: “But” (and) “if my said brother Michael can not pay the said sums to the said Martin and my nephew Michael, or if said sums are not realized from my available cash at the date of my death, then, in that event, the said sums of three hundred and two hundred dollars shall not be due and payable to the said Martin and Michael, respectively, until (and unless) the said sum of four thousand dollars can be realized from the said described propertythus again emphasizing his-commanding intent, that these two legatees shall in no event have anything out of the land or its proceeds until his brother Michael shall have received out of or in the same, as money, or as land, three thousand five hundred dollars, or three thousand five hundred dollars worth, at the least.
We do not go forward to facts and circumstances not in any wise contemplated, because not anticipated or foreseen, but confessedly unexpected, for light on the testator’s then present motives and intent, if any such thing could in any event control so emphatic an expression in the will itself of the priority of the one and the subordination of the other. That such was the intent of the testator is, in my view, made reasonably manifest upon the face of the will, read as a whole; and I have been unable thus far to find or to see anything reflected upon it from the surrounding circumstances to indicate or justify a different construction; so that, with the modification of giving the one thousand one hundred and seventy seven dollars and twenty cents to Michael, the brother in absolute ownership, I am for affirming the decree.
Reversed. RemaNded.